Citation Nr: 1202758	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a depressive disorder, an anxiety disorder, and insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from March 1985 to June 1993.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for PTSD.  In April 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD, a depressive disorder, an anxiety disorder, and insomnia in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

In its April 2010 Remand instructions, the Board directed that:  

1.  The RO should attempt to obtain morning reports from Company C, 122nd Medical Services Battalion, 3rd Armored Division, for January 1991.  If no such records are available, this should be so documented.  

In a May 2010 memorandum, the AMC stated that:

Remand asks for the AMC to attempt to obtain morning reports for January 1991 for a specific Army unit.  Morning Reports for the U.S. Army were rarely created after 1974.  Therefore, a search for these records would be futile.  (emphasis added).  

In his January 2012 Appellant's Post-Remand Brief, the accredited representative asserts that:

The AMC did not request these records, noting that morning reports were rarely kept after 1974 for Army units.  The term "rarely" does not mean that the reports were not kept or do not exist; only that it is "rare" for them to be kept after 1974.  The Remand was not complied with.  

The Board concurs with the accredited representative's conclusion.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request morning reports and other relevant unit records from the Army's Company C, 122nd Medical Services Battalion, 3rd Armored Division for the month of January 1991, to include any other record that is available that would reflect the Veteran's absence from the unit during that time.  If the requested documentation is not found, a written statement to such effect should be prepared and incorporated into the record.  

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

